Citation Nr: 0313681	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  96-13 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for residuals of a head 
injury.

2.	Entitlement to service connection for residuals of a 
fracture of toes.

3.	Entitlement to service connection for lower back 
disability.

4.	Entitlement to service connection for bilateral leg 
disability.

5.	Entitlement to service connection for bilateral hip 
disability.

6.	Entitlement to service connection for perforation of 
tympanic membrane.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
1995, a statement of the case was issued in February 1996, 
and a substantive appeal was received in February 1996.  The 
veteran failed to report for a hearing at the RO, scheduled 
in May 1996 at the veteran's request, without any indication 
of good cause for his failure to appear. 

Although the issue of service connection for left knee 
disability was also initially in appellate status, that 
benefit was granted by rating decision in October 2002.


FINDINGS OF FACT

1.	The veteran does not suffer from residuals of a head 
injury.

2.  Residuals of fractured toes were not manifested during 
the veteran's active duty service or for many years 
thereafter, nor are residuals of fractured toes otherwise 
related to the veteran's active duty service.

3.	Lower back disability was not manifested during the 
veteran's active duty 
service or for many years thereafter, nor is a lower back 
disability otherwise related to the veteran's active duty 
service.

4.	The veteran does not suffer from bilateral leg disability.

5.	The veteran does not suffer from bilateral hip disability.

6.	The veteran does not suffer from perforation of tympanic 
membrane.


CONCLUSIONS OF LAW

1.	Residuals of a head injury were not incurred in or 
aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  

2.	Residuals of a fracture of toes were not incurred in or 
aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).  

3.	Lower back disability was not incurred in or aggravated by 
the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  

4.	Bilateral leg disability was not incurred in or aggravated 
by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  

5.	Bilateral hip disability was not incurred in or aggravated 
by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  

6.	Perforation of tympanic membrane was not incurred in or 
aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decisions, 
statement of the case, and supplemental statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in an October 2002 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, and VA examinations in October 
1997.  As the record shows that the veteran has been afforded 
VA examinations in connection with his claims, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).



Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Satisfactory lay or other evidence that injury or disease was 
incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation during active service.  38 C.F.R. § 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Residuals of a Head Injury, Bilateral Leg Disability, 
Bilateral Hip Disability, and Perforated Tympanic Membrane

The veteran's essential argument is that the disorders in 
questions arose during his active duty service.  However, the 
Board is unable to find any inservice medical records 
demonstrating symptoms of a head injury, bilateral leg 
disability, bilateral hip disability, or a perforated 
tympanic membrane.  The Board notes that the RO has 
accomplished a specific search for additional service medical 
records, but no records were located.  The available service 
medical records do not reference any complaints of or 
treatment for any of the above problems.  In fact, the 
veteran's head, lower extremities, and ears were evaluated as 
normal at the time of separation examination in August 1968.  
In addition to the being evaluated as normal during the 
separation examination, the veteran indicated in the report 
of medical examination to the separation examination that he 
had never had or was unaware of having a history of head 
injury or ear trouble, or any problems with his legs or hips.      

There is also no evidence of any complaints of or treatment 
for these disabilities for several years after service.  The 
veteran was discharged in August 1968 and there are no 
records of complaints of or treatment for the above 
disabilities until the mid-1990's.  Furthermore, VA examiners 
in October 1997 indicated that the veteran did not have 
residuals of a head injury, nor were there any findings of 
bilateral leg disability, bilateral hip disability, or 
clinical evidence of a perforated tympanic membrane.  In 
fact, there is no evidence in the record that the veteran 
currently suffers from any of the above disabilities.  

While VA clinical records in October 1997 does show that the 
veteran has tinnitus, the clinical evidence also states that 
the veteran began experience tinnitus six to eight months 
prior to receiving treatment in October 1997.  There is also 
no evidence of the veteran having tinnitus in service, no 
evidence of him receiving treatment for tinnitus prior to 
October 1997, and there is no evidence relating the veteran's 
tinnitus to service.  

Additionally, the Board recognizes the argument from the 
veteran's representative that the above disabilities may have 
occurred while the veteran was in a combat zone, which 
explains why there are no records of such treatment in 
service.  Even assuming the veteran did injure his head, 
legs, hips, and ear in a combat zone, there is no medical 
evidence demonstrating that he currently has any of these 
disabilities.  The Court has indicated that in the absence of 
proof of a present disability, there can be no valid claim 
for service connection; an appellant's belief that he or she 
is entitled to some sort of benefit simply because he or she 
had a disease or injury while on active service is mistaken, 
as Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

In sum, the Board is compelled to find that the preponderance 
of the evidence is against a finding that the veteran suffers 
from residuals of a head injury, bilateral leg disability, 
bilateral hip disability, or a perforated tympanic membrane.  

Residuals of a Fracture of Toes and Lower Back Disability 

The veteran's essential argument is that his current 
residuals of a fracture of toes and lower back disability are 
related to service.  Upon review, service medical records 
reveal no treatment for fractured toes or lower back in 
service.  

The Board acknowledges the argument from the veteran's 
representative that the above disabilities may have occurred 
while the veteran was in a combat zone, which explains why 
there are no records of such treatment in service.  However, 
there was no reference to any abnormality involving his feet 
or spine in the August 1968 separation examination.  In 
addition to the being evaluated as normal during the 
separation examination, the veteran indicated in the report 
of medical examination to the separation examination that he 
had never had or was unaware of having a history of broken 
bones, foot trouble, or back trouble of any kind.  Even if 
the contentions regarding a toe and lower back injury 
occurred in service are accepted, it appears that any toe and 
lower back problem was acute in nature and had resolved 
without resulting in chronic disability by the time of the 
veteran's discharge from active duty service.

Post-service records do not document complaints involving the 
veteran's residuals of a fracture of toes until 1995, more 
than 27 years after service.  While the October 1997 VA 
examination report indicated that the veteran has a partial 
ankylosis of left second toe, the examiner noted that the 
veteran couldn't remember which foot was fractured in 
service.  At any rate, an x-ray of the left foot in October 
1997 revealed a normal left foot.  In sum, there is no 
medical evidence suggesting any relationship between the 
veteran's current partial ankylosis of the left second toe 
and active duty service.   

Additionally, post-service medical records do not document a 
recurring lower back strain until 1997, more than 28 years 
after service.  There is also no competent evidence relating 
the veteran's lower back disability to active duty service.       

Therefore, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
service connection for residuals of a fracture of toes and 
lower back disability.

Conclusion

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
favorable decisions.  


ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

